Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11,12,16,17, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ducote (US Pub No 2015/0176239).
With respect to claim 11, Ducote shows  a pit (11) for installation in the ground to house utility items, plumbing devices, valves, meters, the pit (11) comprising: a wall (13) defining inner and outer surfaces (shown but not labeled) and extending between top and bottom ends and defining an inner opening (opening to inside) extending between the top and bottom ends; a footing (65) having inner and outer edges; a top section (15) of the wall (13) having a thickness less than a distance between the inner and outer edges (the edges of the footing 65); at least one side hole (19) extending through the wall (13) at the bottom end (17); a plurality of ribs (61) positioned along the wall (14) and extending inwardly; a crush force (see claimed properties topic above) between the bottom and top ends of the pit (11) in pounds force is at least 20 times a volume in cubic inches of material which makes up the pit (11).  (having the same structure, and ribs 61 specifically for strength in paragraph 28) (as discussed in previous actions this is a claimed property)(see also response to arguments below)

With respect to claim 12, Ducote shows wherein the at least one side hole
includes two side holes (two 19) which are positioned at opposite sides of the wall (13) such that the two side holes align through a center of the wall (13).
With respect to claim 16, Ducote shows a flange (top of wall section 31) at the top end extending outwards of the outer surface of the wall (13) and defining a second face (top surface of 31) parallel to a face (17) of the footing.
With respect to claim 17, Ducote shows an inner surface (45) of the footing (65) extends upwards from the inner edge (this is the inner edge of  footing 65) a distance greater than a height of the side hole (19).
Allowable Subject Matter
Claims 1,2,6-10, are allowed.
Withdrawn claims 3,4, are eligible for rejoinder.

Response to Arguments

The declaration under 37 CFR 1.132 filed 6/15/22 is insufficient to overcome the rejection of claims 11,12,16,17,  based upon 102(a)(2) as set forth in the last Office action because:  
It refer(s) only to the system described in the above referenced application and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716.
Applicant statement that the reference is not as strong as the current application is noted.  But,  it has no claimed structural difference.  Applicant’s augment that  the current refence is incapable of meeting the crush force is not persuasive.  Next, no material has been defined in the claims, no specifics of the material are limited.   So it allows for the interpretation that the pit is could be filled with light less dense material, for example it could be a 1/10th of a pound of material, making required crush force of 2 lbs.   It’s simple and clear that the plastic housing of Ducote could easily meet this broad claim limitation.   Second and more importantly there is no structure claimed that Ducote is lacking.  Claiming properties like “stronger” without any claimed structure to carry what make it stronger is not persuasive.    
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
                                                                                                                                                                                            /SHAWN M BRADEN/Primary Examiner, Art Unit 3736